86 F.3d 1176
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SOCIETE NOUVELLE DE ROULEMENTS (SNR), Plaintiff-Appellant,v.The UNITED STATES, and the Torrington Company, Defendants-Appellees,andFederal-Mogul Corporation, Defendant.
No. 96-1174.
United States Court of Appeals, Federal Circuit.
May 8, 1996.

Appeal from a Judgment of the United States Court of International Trade in 92-07-00520 entered January 19, 1996, Judge Nicholas Tsoucalas.
CIT
REMANDED.

ORDER

1
Upon consideration of the consent motion of the United States, defendant-appellee, it is hereby


2
ORDERED that this case is remanded to the United States Court of International Trade for remand to the Department of Commerce for reconsideration of its refusal to correct clerical errors allegedly contained in SNR's model identifiers and in the computer tape field identifying the bearing family in light of NTN Bearing Corp. v. United States, 73 F.3d 1202 (Fed.Cir.1995);  and it is further


3
ORDERED that the following parties shall be served with this order:


4
Bruce M. Mitchell, Esq.


5
Jeffrey S. Grimson, Esq.


6
Grunfeld, Desiderio, Lebowitz & Silverman LLP


7
1500 K Street, N.W.

Suite 680
Washington, D.C. 20005

8
Terence P. Stewart, Esq.


9
Wesley K. Caine, Esq.

Stewart and Stewart
2100 M Street
Suite 200
Washington, D.C. 20037
Velta A. Melnbrencis
U.S. Department of Justice
Civil Division
Commercial Litigation Branch

10
550 11th Street, N.W.

Room 8050
Washington, D.C. 20530